1

2

3

4                         IN THE UNITED STATES DISTRICT COURT
5                       FOR THE EASTERN DISTRICT OF CALIFORNIA
6

7     UNITED STATES OF AMERICA,                   Case No.: 1:13-CR-00356-001 LJO
8                        Plaintiff,               ORDER OF RELEASE
9          v.
10    LUIS FLORES,
11                       Defendant.
12

13         The above-named defendant having been sentenced on November 12, 2019, to Time
14
     Served,
15
           IT IS HEREBY ORDERED that the defendant shall be released forthwith.
16
           A certified Judgment and Commitment order to follow.
17

18

19   IT IS SO ORDERED.

20      Dated:   November 12, 2019                    /s/ Lawrence J. O’Neill _____
                                              UNITED STATES CHIEF DISTRICT JUDGE
21

22

23

24

25

26

27

28
